EXHIBIT 10.1

 

TENTH AMENDMENT TO LOAN AGREEMENT

 

 

This Tenth Amendment to Loan Agreement (this "Agreement") dated as of
June 29, 2010, is entered into among Lithia Motors, Inc., an Oregon corporation
("Borrower"); the lenders which are from time to time parties to the Loan
Agreement (each a "Lender" and any two or more "Lenders"); and U.S. Bank
National Association, as agent for the Lenders (in such capacity, "Agent").

 

R E C I T A L S

A.        Borrower, the Lenders and Agent have entered into a Loan Agreement
dated as of August 31, 2006, which has been amended from time to time, including
by amendments dated as of June 29, 2007, February 13, 2008, March 17, 2008,
August 15, 2008, December 12, 2008, March 31, 2009, October 28, 2009, January
14, 2010, and February 17, 2010 (collectively, the "Loan Agreement").

B.         The parties wish to modify the terms and conditions of the Loan
Agreement, as set forth below.

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.                  AMENDMENTS TO LOAN AGREEMENT. 


1.1              DEFINITIONS.  THE DEFINITIONS OF THE FOLLOWING TERMS IN SECTION
1.1 OF THE LOAN AGREEMENT ARE DELETED AND REPLACED WITH THE FOLLOWING:


            "BORROWING BASE" MEANS, AS OF ANY DATE OF DETERMINATION, AN AMOUNT
EQUAL TO


     (A)        THE SUM, WITHOUT DUPLICATION, ON SUCH DATE OF:


(I)         75% OF (A) THE NET BOOK VALUE OF PROGRAM VEHICLES AND USED VEHICLES
OF THE DEALERSHIPS IN WHICH AGENT HAS A PERFECTED SECURITY INTEREST AND WHICH
HAVE BEEN OWNED OR HELD FOR SALE OR LEASE BY ANY DEALERSHIP FOR 180 DAYS OR
LESS; MINUS (B) THE SUM OF (1) THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF
THE FLOOR PLAN FINANCING OWED TO ALL FLOOR PLAN LENDERS TO FINANCE SUCH PROGRAM
VEHICLES AND/OR USED VEHICLES, AND (2) THE PRINCIPAL AMOUNT OF ANY OTHER
INDEBTEDNESS OR OBLIGATION TO ANY PERSON (OTHER THAN THE OBLIGATIONS) WHICH IS
SECURED BY THE PROGRAM VEHICLES AND/OR USED VEHICLES, INCLUDING BUT NOT LIMITED
TO AMOUNTS OWING TO HOLDERS OF ANY LIEN OR SECURITY INTEREST IN A USED VEHICLE
AT THE TIME IT IS TRADED IN, SOLD TO, OR OTHERWISE ACQUIRED BY ANY DEALERSHIP.


(II)        30% OF (A) THE NET BOOK VALUE OF THE INVENTORY OF BORROWER AND ITS
SUBSIDIARIES CONSISTING OF NEW PARTS AND ACCESSORIES IN WHICH AGENT HAS A
PERFECTED FIRST PRIORITY SECURITY INTEREST; MINUS (B) THE UNPAID ACQUISITION
COST OWED TO SELLERS OR FINANCERS OF SUCH INVENTORY.


(III)       30% OF THE NET BOOK VALUE OF EQUIPMENT (EXCLUDING FIXTURES AND
AIRCRAFT) OF BORROWER AND THE COLLATERAL SUBSIDIARIES IN WHICH AGENT HAS A
PERFECTED FIRST PRIORITY SECURITY INTEREST.




Page 1

 

--------------------------------------------------------------------------------



 


NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS BORROWING BASE DEFINITION, (I)
THE TOTAL AMOUNT ATTRIBUTABLE TO THE COLLATERAL DESCRIBED IN PARAGRAPHS
(A)(II)AND (A)(III) OF THIS DEFINITION SHALL AT NO TIME EXCEED 40% OF THE TOTAL
BORROWING BASE, AND (II) THE BORROWING BASE SHALL IN NO EVENT INCLUDE ANY
PROPERTY OWNED BY LRE.


(B)        MINUS, THE EXCESS SELLER NOTE AMOUNT (DEFINED IN SECTION 12.6(N)).


"EXPIRATION DATE" MEANS JUNE 30, 2013, OR SUCH EARLIER DATE AS MAY BE APPLICABLE
DUE TO ACCELERATION OF OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


"TOTAL REVOLVING LOAN COMMITMENT" MEANS AN AMOUNT EQUAL TO $75,000,000.


1.2              REVOLVING LOAN FEE.  SECTION 2.6 OF THE LOAN AGREEMENT IS
DELETED AND REPLACED WITH THE FOLLOWING:


2.6       REVOLVING LOAN FEE.  BORROWER SHALL PAY TO AGENT, FOR THE ACCOUNT OF
THE LENDERS, A FEE (THE "LOAN FEE") IN AN AMOUNT EQUAL TO .30% PER ANNUM ON THE
AMOUNT, CALCULATED ON A DAILY BASIS, BY WHICH THE TOTAL REVOLVING LOAN
COMMITMENT EXCEEDS THE SUM OF THE ACTUAL AGGREGATE OUTSTANDING PRINCIPAL BALANCE
OF THE REVOLVING LOANS PLUS THE LC OUTSTANDINGS ON EACH DAY.  THE ACCRUED LOAN
FEE SHALL BE DUE AND PAYABLE IN ARREARS ON THE FIRST MONTHLY PAYMENT DATE IN
EACH FISCAL QUARTER (AND ON THE EXPIRATION DATE) FOR THE THREE MONTH PERIOD OR
OTHER TIME PERIOD ENDING ON THE LAST DAY OF THE PRECEDING FISCAL QUARTER OR ON
THE EXPIRATION DATE.  THE FEE SHALL BE PAID TO EACH LENDER BASED UPON THEIR
RESPECTIVE PRO RATA SHARES OF THE REVOLVING LOAN EXPOSURE OF ALL LENDERS.


1.3              INTEREST.  SECTION 5.1.1 OF THE LOAN AGREEMENT IS DELETED AND
REPLACED WITH THE FOLLOWING:


5.1.1    INTEREST RATE.  UNLESS THE DEFAULT RATE IS APPLICABLE, THE REVOLVING
LOANS SHALL BEAR INTEREST AT A VARIABLE PER ANNUM RATE EQUAL TO THE LIBOR RATE
PLUS 2.75% ("REVOLVING LOAN BORROWING RATE"), ADJUSTED WITHOUT NOTICE ON THE
DATE OF EACH CHANGE IN THE LIBOR RATE.


1.4              VEHICLE EQUITY.  SECTION 10.1.2 OF THE LOAN AGREEMENT IS
DELETED AND REPLACED WITH THE FOLLOWING:


10.1.2  VEHICLE EQUITY.  VEHICLE EQUITY SHALL NOT BE LESS THAN
(A) $45,000,000.00 AS OF THE LAST DAY OF ANY FISCAL QUARTER ENDING PRIOR TO JUNE
30, 2010; AND (B) $65,000,000.00 AS OF THE LAST DAY OF ANY FISCAL QUARTER ENDING
ON OR AFTER JUNE 30, 2010.


1.5              LOANS AND INVESTMENTS.  SECTION 12.6(N) OF THE LOAN AGREEMENT
IS DELETED AND REPLACED WITH THE FOLLOWING:


(N)        EXTENSIONS OF CREDIT TO PERSONS ACQUIRING THE ASSETS OF A DEALERSHIP
OR ANOTHER SUBSIDIARY PURSUANT TO A SALE PERMITTED BY SECTION 12.1.2 ("SELLER
NOTES"), IN AN AGGREGATE PRINCIPAL AMOUNT, FOR BORROWER AND ITS SUBSIDIARIES,
NOT TO EXCEED $10,000,000.00 OUTSTANDING AT ANY TIME; PROVIDED, HOWEVER, THAT IF
THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF SELLER NOTES EXCEEDS
$5,000,000.00, THE BORROWING BASE SHALL BE REDUCED BY THE AMOUNT OF SUCH EXCESS
("EXCESS SELLER NOTE AMOUNT").




Page 2

 

--------------------------------------------------------------------------------



 


1.6              DEBT.  SECTION 12.10(M) OF THE LOAN AGREEMENT IS DELETED AND
REPLACED WITH THE FOLLOWING:


(M)       ADDITIONAL FUNDED DEBT, WHICH TOGETHER WITH ALL OTHER FUNDED DEBT
PERMITTED BY THIS SECTION 12.10, EXCLUDING DEBT DESCRIBED IN SECTIONS 12.10(A),
12.10(E), AND 12.10(F) AND WITHOUT DUPLICATION, FUNDED DEBT ASSOCIATED WITH
DISCONTINUED OPERATIONS ("EXCLUDED FUNDED DEBT"), DOES NOT AT ANY TIME FOR
BORROWER AND ALL SUBSIDIARIES EXCEED AN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT
OF $310,000,000.00; PROVIDED THAT ANY SUCH DEBT INCURRED AFTER THE CLOSING DATE,
SHALL BE UNSECURED, UNLESS PERMITTED TO BE SECURED BY THE TERMS OF THIS
AGREEMENT.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, THE FUNDED DEBT OF
BORROWER AND ITS SUBSIDIARIES (EXCLUDING EXCLUDED FUNDED DEBT, BUT INCLUDING ALL
OTHER FUNDED DEBT DESCRIBED IN THIS SECTION 12.10) SHALL NOT AT ANY TIME EXCEED
AN AGGREGATE PRINCIPAL AMOUNT OF $310,000,000.00.


1.7              SCHEDULE 1.  SCHEDULE 1 IS DELETED AND REPLACED WITH THE
SCHEDULE 1 ATTACHED HERETO.


1.8              EXHIBITS.  EXHIBIT D (COMPLIANCE CERTIFICATE) AND EXHIBIT E
(BORROWING BASE CERTIFICATE) ARE DELETED AND REPLACED WITH THE EXHIBITS D AND E
ATTACHED HERETO.


2.                  CONDITIONS PRECEDENT.  THE EFFECTIVENESS OF THIS AGREEMENT
IS SUBJECT TO SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS:


2.1              AGENT HAS RECEIVED EXECUTED ORIGINALS OF THIS AGREEMENT, A NEW
REVOLVING NOTE, AND SUCH OTHER LOAN DOCUMENTS AS AGENT REQUIRES AND BORROWER AND
EACH GUARANTOR HAVE PROVIDED SUCH INFORMATION AND SATISFIED SUCH REQUIREMENTS AS
AGENT REASONABLY REQUIRES.


2.2              NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER THE LOAN
AGREEMENT, OR WILL EXIST AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY AND THE AMENDMENTS MADE BY THIS AGREEMENT.


2.3              ALL REPRESENTATIONS AND WARRANTIES IN THE LOAN AGREEMENT AND IN
THIS AGREEMENT ARE TRUE AND CORRECT AS OF THE DATE OF THIS AGREEMENT.


3.                  DEFINED TERMS.  CAPITALIZED TERMS NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE LOAN AGREEMENT.


4.                  REAFFIRMATION; RELEASE.  BY SIGNING THIS AGREEMENT OR THE
ATTACHED ACKNOWLEDGMENT:


4.1              REAFFIRMATION.  BORROWER AND EACH GUARANTOR (EACH, A "LOAN
PARTY") AFFIRM THAT THE REPRESENTATIONS AND WARRANTIES IN EACH OF THE EXISTING
LOAN DOCUMENTS ARE AND WILL BE TRUE, CORRECT AND COMPLETE AS OF THE DATE HEREOF,
AND AGREE THAT (I) EXCEPT AS AMENDED PREVIOUSLY OR IN CONNECTION HEREWITH, EACH
LOAN DOCUMENT IS AND SHALL REMAIN VALID AND ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS AND (II) SUCH BORROWER OR GUARANTOR HAS NO CLAIMS, DEFENSES, SETOFFS,
COUNTERCLAIMS OR CLAIMS FOR RECOUPMENT AGAINST AGENT, THE LENDERS, OR THE
INDEBTEDNESS AND OBLIGATIONS REPRESENTED BY THE NOTES, GUARANTIES, SECURITY
DOCUMENTS AND OTHER LOAN DOCUMENTS.


4.2              RELEASE.  EACH LOAN PARTY HEREBY RELEASES, ACQUITS, AND FOREVER
DISCHARGES AGENT, EACH LENDER, THEIR PARENT CORPORATIONS, AFFILIATES,
SUBSIDIARIES, EMPLOYEES, SUCCESSORS, AGENTS, ASSIGNS, REPRESENTATIVES, AND
ATTORNEYS (COLLECTIVELY, "LENDERS' AGENTS"), AND EACH OF THEM, OF AND FROM ANY
AND ALL LIABILITY, CLAIMS, DEMANDS, DAMAGES, ACTIONS, CAUSES OF ACTION,
DEFENSES, COUNTERCLAIMS, SETOFFS, OR CLAIMS FOR RECOUPMENT OF WHATSOEVER NATURE,
WHETHER KNOWN OR UNKNOWN, WHETHER IN CONTRACT OR TORT OR OTHERWISE, ARISING
DIRECTLY OR

Page 3

 

--------------------------------------------------------------------------------



 


INDIRECTLY FROM, OR IN ANY WAY RELATED TO THE LOAN AGREEMENT, THIS AGREEMENT,
THE GUARANTIES AND THE OTHER LOAN DOCUMENTS, ANY OTHER INDEBTEDNESS OR
OBLIGATIONS OF ANY LOAN PARTY TO AGENT OR ANY ONE OR MORE OF THE LENDERS OR TO
THE RELATIONSHIP BETWEEN ANY LOAN PARTY AND AGENT, ANY LENDER, OR LENDERS'
AGENTS.


5.                  REFERENCES.  ON AND AFTER THE EFFECTIVE DATE OF THIS
AGREEMENT, ALL REFERENCES IN THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS TO
THE LOAN AGREEMENT SHALL BE DEEMED TO REFER TO THE LOAN AGREEMENT AS AMENDED
HEREBY.


6.                  REPRESENTATIONS AND WARRANTIES. EACH LOAN PARTY REPRESENTS
AND WARRANTS TO AGENT AND THE LENDERS AS FOLLOWS:


6.1              AUTHORIZATION.  (A) IT HAS ALL REQUISITE POWER AND AUTHORITY TO
ENTER INTO THIS AGREEMENT AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED BY, AND
PERFORM ITS OBLIGATIONS UNDER, THE LOAN AGREEMENT AS AMENDED BY THIS AGREEMENT
(THE "AMENDED AGREEMENT"), (B) ITS EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ALL DOCUMENTS TO BE EXECUTED,
DELIVERED OR PERFORMED BY IT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ENTITY
ACTION, DO NOT REQUIRE THE APPROVAL OF ANY GOVERNMENTAL AGENCY OR OTHER PERSON,
DO NOT CONTRAVENE ANY LAW, REGULATION, RULE, ORDER, OR RESTRICTION BINDING ON IT
OR ITS ARTICLES OF INCORPORATION OR OTHER ORGANIZATIONAL DOCUMENTS, AND DO NOT
CONTRAVENE THE PROVISIONS OF OR CONSTITUTE A DEFAULT UNDER ANY AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT MAY BE BOUND OR AFFECTED, AND
(C) THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY AND
THIS AGREEMENT AND THE AMENDED AGREEMENT ARE THE LEGALLY VALID AND BINDING
OBLIGATIONS OF EACH LOAN PARTY, ENFORCEABLE AGAINST SUCH LOAN PARTY IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS RELATING TO OR LIMITING
CREDITORS' RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES RELATING TO
ENFORCEABILITY.


6.2              ABSENCE OF DEFAULT.  NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AND NO EVENT WILL RESULT FROM THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT THAT WOULD CONSTITUTE A DEFAULT OR EVENT OF
DEFAULT.


7.                  EXPENSES.  BORROWER SHALL PAY ALL OUTSIDE AND/OR THIRD PARTY
COSTS, FEES AND EXPENSES (INCLUDING WITHOUT LIMITATION, ATTORNEY FEES) INCURRED
BY AGENT AND EACH LENDER IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
EXECUTION, AND DELIVERY OF THIS AGREEMENT AND ANY OTHER DOCUMENT REQUIRED TO BE
FURNISHED HEREWITH.


8.                  RECITALS.  THE RECITALS ARE HEREBY INCORPORATED HEREIN.


9.                  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, AND ALL OF
SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE BUT ONE DOCUMENT.

[signature page follows]

Page 4

 

--------------------------------------------------------------------------------



 

 

 


10.              DISCLOSURE.  UNDER OREGON LAW, MOST AGREEMENTS PROMISES AND
COMMITMENTS MADE BY LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH
ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
THE LENDER TO BE ENFORCEABLE.

LITHIA MOTORS, INC.

 

 

 

By: /s/ Bryan B. DeBoer                                      

Name: Bryan B. DeBoer

Title:   Director

 

U.S. BANK NATIONAL ASSOCIATION,

as Agent, Lender and Issuing Lender

 

 

By: /s/ Silvia S. Boulger                                         

Name: Silvia S. Boulger

Title:   Vice President

 

 

 

Page 5

 

--------------------------------------------------------------------------------